NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4575-19

KRISTEN REEDY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and REEDY INTERNATIONAL
CORP.,

     Respondents.
_________________________

                   Submitted September 21, 2021 – Decided December 10, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 181799.

                   Kristen Reedy, appellant pro se.

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent Board of Review (Sookie Bae-Park,
                   Assistant Attorney General, of counsel; Christopher J.
                   Hamner, Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Kristen Reedy appeals from the May 28, 2020 decision of the

Board of Review (Board) dismissing as untimely her appeal from the denial of

her application for unemployment compensation. We affirm.

                                       I.

      Reedy was employed by respondent Reedy International Corp. (RIC) as

Vice President of Finance from June 2009 to April 2019 when her position was

eliminated. On April 28, 2019, Reedy filed an application with the Department

of Labor and Workforce Development for unemployment compensation

beginning that date (Claim No. 1). On May 9, 2019, a Deputy Director denied

Claim No. 1 because Reedy held more than a five percent interest in RIC during

and after her employment and the corporation had not permanently ceased

operations. See N.J.S.A. 43:21-19(m)(1)(A).

      Reedy appealed the denial of Claim No. 1 to the Appeal Tribunal. On July

18, 2019, after a telephone conference in which Reedy participated, the Appeal

Tribunal affirmed the denial of Claim No. 1. Reedy did not include a complete

copy of the Appeal Tribunal decision in her appendix. It appears that the Appeal

Tribunal relied on Reedy's ownership of 16.3% of RCI as the basis for its

decision. Reedy did not appeal the Appeal Tribunal's decision to the Board, the




                                                                          A-4575-19
                                       2
body authorized to issue a final administrative agency decision on Reedy's

application.

      In August 2019, Reedy was rehired by RIC to assist with the winding

down of the company's business prior to its sale. RIC was sold on December

13, 2019, and Reedy applied for unemployment compensation for the period

beginning December 29, 2019 (Claim No. 2).

      On February 15, 2020, before Claim No. 2 had been decided, Reedy filed

an appeal with the Board. The Board docketed the appeal under Claim No. 1.

On May 28, 2020, the Board denied the appeal of Claim No. 1 as untimely

because it was filed beyond the twenty-day period established in N.J.S.A. 43:21-

6(c) and good cause was not shown for the late filing. The Board also referred

Claim No. 2 to the Deputy Director for an initial determination. The Deputy

Director denied Claim No. 2 on March 23, 2020. Reedy did not file an appeal

to the Appeal Tribunal from the March 23, 2020 decision.

      On June 29, 2020, Reedy filed this appeal. In her notice of appeal, Reedy

states that she is appealing the May 28, 2020 decision of the Board. In her merits

brief, however, Reedy states "[m]y initial intent was not meant to appeal the

original denial of July 18th, 2019, but instead the March 23rd, 2020 denial."

Reedy's merits brief addresses only the March 23, 2020 decision.


                                                                            A-4575-19
                                        3
                                        II.

      While Reedy's notice of appeal states that she is appealing the Board's

May 28, 2020 decision, her merits brief contains no arguments concerning the

validity of that decision. She has, in effect, waived her appeal of the May 28,

2020 decision.     "[A]n issue not briefed is deemed waived."         Pressler and

Verniero, Current N.J. Court Rules, cmt. 5 on R. 2:6-2 (2021); Telebright Corp.

v. Dir., N.J. Div. of Tax'n, 424 N.J. Super. 384, 393 (App. Div. 2012) (deeming

a contention waived when the party failed to include any arguments supporting

the contention in its brief).

      With respect to Reedy's arguments concerning the validity of the Deputy

Director's March 23, 2020 decision, we do not consider decisions not identified

in a notice of appeal. See R. 2:5-1(e)(3)(i) (stating that a notice of appeal "shall

designate the judgment, decision, action or rule, or part thereof appealed from

. . . ."); Fusco v. Bd. of Educ., 349 N.J. Super. 455, 461-62 (App. Div. 2002)

(stating that appellate review pertains only to judgments or orders specified in

the notice of appeal).

      In addition, the March 23, 2020 decision is not a final agency decision

subject to review by this court. We cannot review an agency decision until it

has become final. R. 2:2-3(a)(2). An appellant must exhaust administrative


                                                                              A-4575-19
                                         4
remedies before filing an appeal in this court. The doctrine of exhaustion of

administrative remedies is predicated on the principle that "[t]he expertise of an

administrative agency may not be exercised or known until it renders its final

decision and usually due deference is accorded to such expertise upon judicial

review." Triano v. Div. of State Lottery, 306 N.J. Super. 114, 121 (App. Div.

1997). The Board, which reviews decisions of the Appeal Tribunal, is the only

entity authorized to issue a final agency decision with respect to an application

for unemployment compensation. N.J.S.A. 43:21-6(h). Reedy has not pursued

an appeal to the Board, through the Appeal Tribunal, of the Deputy Director's

March 23, 2020 decision.

      Affirmed.




                                                                            A-4575-19
                                        5